           Case 1:21-cv-00313-JMF Document 27 Filed 06/14/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEAL GOLDMAN,                                                          :
                                                                       :
                                    Plaintiff,                         :   21-CV-0313 (JMF)
                                                                       :
                  -v-                                                  :       ORDER
                                                                       :
RISHI GAUTAM et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        For reasons the Court will explain orally at the initial pretrial conference on June 24,
2021, the Court GRANTS in part and DENIES in part Defendant Paul Penney’s motion to
dismiss the Amended Complaint. See ECF No. 10. In particular, the motion is granted with
respect to Plaintiff’s breach of contract claim against Mr. Penney, which is hereby dismissed
with prejudice, and denied with respect to Plaintiff’s fraudulent inducement and fraud claims.
Mr. Penney shall file an answer to the surviving claims by July 6, 2021. The parties, including
Mr. Penney, shall file a new joint letter and proposed case management plan by June 17, 2021.

        Separately, the Court inadvertently overlooked that Defendants Rishi Gautam, River
Cities Investments, LLC, and Riverforce Partners, Inc. have indeed already filed an answer to the
Amended Complaint, see ECF No. 18, and apologizes for any confusion that the Court’s Order
of June 11, 2021, may have caused.

        Finally, the initial pretrial conference will be held remotely by teleconference in
accordance with Rule 2(A) of the Court’s Emergency Individual Rules and Practices in Light of
COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join
the conference by calling the Court’s dedicated conference line at (888) 363-4749 and using
access code 542-1540, followed by the pound (#) key. (Members of the public and press may
also attend using the same dial-in information; they will not be allowed to speak during the
conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.
        Case 1:21-cv-00313-JMF Document 27 Filed 06/14/21 Page 2 of 2




      The Clerk of Court is directed to terminate ECF No. 10.

      SO ORDERED.

Dated: June 14, 2021                             __________________________________
       New York, New York                                 JESSE M. FURMAN
                                                        United States District Judge




                                             2
